Case 1:18-cv-04115-PAE Document 174 Filed 08/22/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALEXANDRA CANOSA,
Plaintiff, | 18 Civ. 4115 (PAE)
HARVEY WEINSTEIN, THE WEINSTEIN COMPANY |

HOLDINGS, LLC, and THE WEINSTEIN COMPANY,
LLC,

Defendants.

PAUL A. ENGELMAYER, District Judge:

The Court has received plaintiff's letter, Dkt. 173, and defendants’ letter, Dkt. 172,
regarding a dispute over plaintiff's confidentiality designations of portions of certain e-mails.
The Court orders counsel jointly to produce the eight e-mails at issue by August 26, 2019 for an
in camera review, and to clearly identify the portion(s) of the e-mails as to which a
confidentiality designation is sought and disputed.

SO ORDERED.

Foul A. Crgely

PAUL A, ENGELMAYER
United States District Judge

 

Dated: August 22, 2019
New York, New York
